— Appeal by the defendant from a judgment of the County Court, Westchester County (Edelstein, *668J.), rendered June 13, 1984, convicting him of bail jumping in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to properly preserve for appellate review any issue as to the sufficiency of his plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Smith, 121 AD2d 410, lv denied 68 NY2d 817; People v Gonzalez, 110 AD2d 909, lv denied 66 NY2d 615). In any event, our review of the record reveals that the defendant knowingly, intelligently, and voluntarily pleaded guilty (see, Boykin v Alabama, 395 US 238; People v Harris, 61 NY2d 9), and that the defendant’s allocution established the requisite elements of the crime of bail jumping in the first degree. Eiber, J. P., Hooper, Sullivan and Balletta, JJ., concur.